Case 3:14-cr-00175-WHA Document 1008-8 Filed 02/06/19 Page 1 of 4




                      EXHIBIT G
     Case 3:14-cr-00175-WHA Document 1008-8 Filed 02/06/19 Page 2 of 4



 1       IN THE SUPERIOR COURT OF THE STATE OF CAL]FORNIA
 2              IN AND FOR THE COUNTY OF SACRAMENTO
 3

 4    Coordination Proceeding                    )


                                                 )


 5    Special Title         (CRC    3.550)       )


                                                 )     JCCP 4853
 6                                               )


                                                 )

 1    BUTTE FIRE CASES                           )


 U


 9

10
11           VIDEOTAPED DEPOSITION OF STEPHEN TANKERSLEY
72                              Sacramento, California
13                               Tuesdry, May 23, 20Ll
74                                    Vo1ume II
15
L6
71
18
T9
20    Reported by:
2L    LISA R]CHARDSON, RPR, CRR, RMR
22    CSR No. 5883
23    Job No. 26124L6
24
25    PAGES   1   95   41   6



                                                                   Page 195
                                   Veritext Legal Solutions
                                        866 299-5127
          Case 3:14-cr-00175-WHA Document 1008-8 Filed 02/06/19 Page 3 of 4



      1    that wil-l- be looked at in the normal_ course of the
  2        review of the quality        assurance audit.
  3        BY MR.      CAMPORA:

  4             O        But he found 12 FPT trees i-n onl-y 64 m11es.
  Jtr      Right   ?                                                                 09:56:41
  6            A         I don't agree with only 64 mi1es.             12 trees
  1        in a forested woodland that have died.                  If you l-ook
  8        in the normal population outside of the where power
  9        l-ines are, you are going to see a mortality                much

10         greater than that under si-milar --                                       09:56:56
11                       MS. GOUGH: He needs to finish             his answer,
l2         and then you can. . .
13                       THE WITNESS:   So, you know, 12 trees any
t4         trees that are l-isted in there we want to under --
1tr
AJ         the reason they are l-isted in there in the first                         no.
                                                                                     wt-Jt.wt
                                                                                             q.?. n?


l6         place is so we understand why they are there and                   j_f

t1         there's a def icl-ency in the program. And if there
18         is, then they are going, they are going to find out
19         what that cause is.
20         BY MR.      CAMPORA:                                                      09:57:18
2l             o                                                   They donrt
22                                           Right   ?


23

24                       THE WITNESS:
atr        decadent.                                                                 09:51:25

                                                                                    Page 235

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:14-cr-00175-WHA Document 1008-8 Filed 02/06/19 Page 4 of 4



 1


 2     3r'-ivliImlulEnlEaE

 3             {t



 4    Correct       ?


 5             1        It can be, yes.                                     09:57:33
 6             O        Okay.

 1                      MS. GOUGH: Asked and answered
 I    BY MR.        CAMPORA:

 9             O        So my question here, sir,         you understand
10    that the Stockton division               has more than 2t400 miles    09:57:37
11    of line.           Right?
72             A        In what context?
13             O        Of, of the       to be audited, of the, of
l4    the, of random sample of the sections.
15             A]             I believe that number you are referrinq       09:57:50
t6    to is in the
t1             O        SRA

1B             A        -- wildl-and areas.
t9             O        In the SRA --
20             A        SRA, yes.                                           09:57:54
2t             O        More than 2,400 mil-es?
22             A        Yes   .


)?             O        Okay. They audited 64 mi1es. Right?
24    64   8


25             A        They did.                                           09:58:02

                                                                           Page 236

                                         Veritext Legal Solutions
                                              866 299-5127
